Mario Pittoni, J.
Plaintiff seeks a temporary injunction in this action to restrain the use of a corporate name as unfairly competitive.
Plaintiff, since 1954, has carried on business as a real estate broker in Manhasset under the assumed business name of “ Manhasset Realty,” pursuant to a certificate filed by him and a license issued in that name by the Department of .State.
Defendant corporation, Manhasset Real Estate, Inc., was incorporated in April, 1959 and is doing business in the same community. It is claimed that plaintiff had no telephone listing when the defendant corporation was formed and no established office where the plaintiff’s name was displayed, and that he had also carried on business in Roslyn as Roslyn Realty.
Although it may well be that confusion has resulted because nf the similarity of names, there is not demonstrated by the record before the court that certainty of plaintiff’s success which would warrant a temporary injunction granting him all the relief he may obtain by a judgment; and in the court’s discretion the motion is denied.
The trial should be as soon as possible without, however, impeding others entitled to preferences.
This case should be noticed for trial and put on the November Special Term, Part II, Trial Calendar for trial in November, 1959, subject to the consent of the Justice then presiding.
Submit order.